DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 12/08/21.  Claims 1-10 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/08/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US PGPub 2016/0064290, hereinafter referred to as “Xu” IDS reference).
Xu discloses the semiconductor method as claimed.  See figures 1-14 and corresponding text, where Xu teaches, in claim 1, a method of manufacturing a semiconductor structure, comprising: 
etching a substrate (300) according to a hard mask (310) to form a plurality of trenches (321, 322) in the substrate (300); (figure 7; [0035]) 
performing a nitridation treatment on the trenches (321, 322) of the substrate (300); (figure 10; [0056-0060]) 
filling the trenches of the substrate with a flowable isolation material (340); (figure 13; [0078-0080]) and
solidifying the flowable isolation material to form an isolation material (figure 13 and 14; [0080-0082]).

Xu teaches, in claim 2, wherein the nitridation treatment comprises decoupled plasma nitridation (DPN), rapid thermal nitridation (RTN) or a combination thereof. ([0056-0060])
Xu teaches, in claim 3, wherein there are nitrogen atoms on a side surface of each of the trenches after performing the nitridation treatment on the trenches of the substrate. ([0056-0060])
Xu teaches, in claim 4, further comprising: performing an oxidation treatment on the trenches of the substrate before performing the nitridation treatment on the trenches of the substrate.([0051-0054])
Xu teaches, in claim 5, wherein performing the oxidation treatment on the trenches of the substrate comprises forming an oxide-containing layer on a side surface of each of the trenches, and there are nitrogen atoms on a side surface of the oxide-containing layer after performing the nitridation treatment on the trenches of the substrate. (figures 9 and 10; [0049-0056])
Xu teaches, in claim 6, wherein filling the trenches of the substrate with the flowable isolation material is conducted by using a flowable chemical vapor deposition (CVD) process.([0079-0082])
Xu teaches, in claim 7, wherein solidifying the flowable isolation material comprises using a UV curing process, an annealing process or a combination thereof. ([0080])
Xu teaches, in claim 8, further comprising: forming a hard mask layer (310) over the substrate (300) before etching the substrate (300); (figure 6; [0028-0033])  and removing a plurality of portions of the hard mask layer (310) to form the hard mask. (figure 6, [0028-0033])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US PGPub 2016/0064290, hereinafter referred to as “Xu” IDS reference) as applied to claim 1 above, and further in view of Xu et al. (US PGPub 2016/0064290, hereinafter referred to as “Xu” IDS reference).
Xu disclose the semiconductor method substantially as claimed.  See the rejection above.
However, Xu fails to explicitly show, in claim 9, wherein a width of the trench is in a range of from 8 nm to 30 nm.
Xu teaches, in claim 9, the parameters of height to width aspect ratio by using a high aspect ratio process (HARP) in order to reduce or prevent voids within the STI structures. ([0005-0007])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein a width of the trench is in a range of from 8 nm to 30 nm, in the method of Xu, according to the teachings of Xu, with the motivation of reducing or preventing voids within the STI structure during routine experimentation. In addition, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 

	
Xu fails to explicitly show, in claim 10, wherein a ratio of a depth of the trench to a width of the trench is in a range of from 8 to 18.
Xu teaches, in claim 10, the parameters of height to width aspect ratio by using a high aspect ratio process (HARP) in order to reduce or prevent voids within the STI structures. ([0005-0007])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein a ratio of a depth of the trench to a width of the trench is in a range of from 8 to 18, in the method of Xu, according to the teachings of Xu, with the motivation of reducing or preventing voids within the STI structure during routine experimentation. In addition, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 28, 2022